Appeal dismissed, without costs, by the Court of Appeals *985sua spon te upon the ground that the question certified does not present a question of law decisive of the correctness of the determination of the Appellate Division (cf. Patrician Plastic Corp. v Bernadel Realty Corp., 25 NY2d 599, 604-606). Because the Court of Appeals is dismissing the appeal it does not reach the question whether it would have been an abuse of discretion to have denied access to the courts of this State to parties who had, in their contractual agreement, so provided.